COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION

Appellate case name:          Loruhamah Dickey v. Harris County, City of Houston,
                              Houston Community College System, Houston Independent
                              School District

Appellate case number:        01-18-00639-CV

Trial court case number:      2016-02269

Trial court:                  125th District Court of Harris County

        Appellant, Loruhamah Dickey, filed a pro se notice of appeal of the trial court’s
final judgment, signed on June 15, 2018, in this property tax case. On February 13, 2019,
because appellant failed to timely file her appellant’s brief, the appellees, Harris County,
City of Houston, Houston Community College System, and Houston Independent School
District, filed a motion to dismiss this appeal for want of prosecution. See TEX. R. APP. P.
42.3(b). This Court’s February 28, 2019 Order warned appellant that this appeal would be
dismissed for want of prosecution unless appellant responded to the appellees’ motion to
dismiss by filing appellant’s brief within 10 days of the date of that Order. See TEX. R.
APP. P. 38.8(a)(1), 42.3(b). Appellant timely filed a pro se “AFFIDAVIT[,] VERIFIED
STATEMENT[,] In the Nature of a Legal Brief” on March 11, 2019.

        However, after reviewing appellant’s four-page pro se “AFFIDAVIT[,]
VERIFIED STATEMENT[,] In the Nature of a Legal Brief,” it appears to be an answer
and counterclaim that is filed in the trial court, and not an appellate brief. Specifically, it
does not comply with Rule 38.1 because it does not contain any of the following sections,
in the following order:

        (1)    a list of all the parties to the trial court’s judgment and addresses of all trial
               and appellate counsel;
        (2)    a table of contents;
        (3)    an index of authorities;
        (4)    a brief statement of the case with references to the appellate record;
        (5)    a statement regarding oral argument, with any request on the front
               cover of the brief;
        (6)    a list of the issues presented for appeal;
        (7)    a statement of facts supported by record references;
        (8)   a summary of the argument;
        (9)   a clear and concise argument for the contentions made with appropriate
              citations to legal authorities and the clerk’s record;
        (10) a short conclusion clearly stating the nature of the relief sought; and
        (11) an appendix, if necessary.
TEX. R. APP. P. 38.1(a)-(k).

       Accordingly, the Court sua sponte strikes appellant’s “AFFIDAVIT[,] VERIFIED
STATEMENT[,] In the Nature of a Legal Brief,” and orders the brief redrawn. See TEX.
R. APP. P. 38.9(a). If appellant files an amended brief that does not comply with TEX. R.
APP. P. 38.1, as set forth above, this Court may strike the redrawn brief again, prohibit
appellant from filing another brief, and proceed as if appellant had failed to file a brief, i.e.,
dismiss appellant’s appeal for want of prosecution. See TEX. R. APP. P. 38.8(a), 38.9(a).
If appellant fails to timely comply by filing a compliant amended brief within 10 days
from the date of this order, this Court may dismiss this appeal for want of prosecution
without further notice. See TEX. R. APP. P. 38.1, 38.8(a), 38.9(a), 42.3(b).

      Finally, appellee’s motion to dismiss this appeal for want of prosecution is denied
without prejudice to refiling after appellant’s amended brief, if any, is filed.

      It is so ORDERED.
Judge’s signature: _/s/ Justice Evelyn V. Keyes_________________________________
                 x Acting individually       Acting for the Court
Date: __March 19, 2019_____




                                                2